UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
IDEAVILLAGE PRODUCTS CORP.,               17-cv-8704 (JGK)

                   Plaintiff,             ORDER

          - against -

SHENZEN CITY POLY HUI FOREIGN TRADE
CO., LTD. d/b/a A_BRILLIANT, ET AL.,

                    Defendants.
───────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has received the Report and Recommendation of

Magistrate Judge Moses dated December 12, 2019. No Objections have

been filed and the time for filing Objections has passed. In any

event, the Court finds that the Report and Recommendation are well

reasoned, and the Court adopts them.

     The plaintiff should submit a proposed judgment in accordance

with the Report and Recommendation by February 14, 2020.

     By February 14, 2020, the plaintiff should also show cause by

written submission why the claims against the eight defendants

referred to on page 22 of the Report and Recommendation should not

be dismissed pursuant to Fed. R. Civ. P. 41(b).
     The plaintiff is also directed to serve a copy of this Order

on the Defaulting Defendants in accordance with the procedure

referred to by Magistrate Judge Moses on page 22 of her Report and

Recommendation and file proof of service by February 14, 2020.




SO ORDERED.
Dated:    New York, New York
          January 31, 2020

                                     _____/s/ John G. Koeltl______
                                            John G. Koeltl
                                     United States District Judge




                                 2
